2017 IL App (3d) 150757WC
                                 No. 3-15-0757WC
                         Opinion filed September 28, 2017
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                      THIRD DISTRICT

              WORKERS’ COMPENSATION COMMISSION DIVISION
______________________________________________________________________________

ASHLEY EDDARDS,                        ) Appeal from the Circuit Court
                                       ) of La Salle County.
      Appellant,                       )
                                       )
v.                                     ) No. 14-MR-239
                                       )
THE ILLINOIS WORKERS’                  )
COMPENSATION COMMISSION et al.,        ) Honorable
                                       ) Joseph P. Hettel,
(Heritage Manor Streator, Appellee).   ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court, with opinion.
      Presiding Justice Holdridge and Justices Hoffman, Harris, and Moore concurred in the
judgment and opinion.

                                           OPINION

¶1     Claimant, Ashley Eddards, sought benefits pursuant to the Workers’ Compensation Act

(Act) (820 ILCS 305/1 et seq. (West 2010)) for an injury she allegedly sustained to her right

shoulder on November 21, 2010, while working for respondent, Heritage Manor Streator.

Following a hearing, the arbitrator found that claimant sustained an injury arising out of and in

the course of her employment with respondent and that her present condition of ill-being was

causally related to the injury. The arbitrator awarded claimant temporary total disability (TTD)

benefits, permanent partial disability (PPD) benefits, and medical expenses.          Thereafter,
2017 IL App (3d) 150757WC


respondent filed a timely motion pursuant to section 19(f) of the Act (820 ILCS 305/19(f) (West

2012)) to recall the arbitrator’s decision to correct a clerical error. The arbitrator issued a

corrected decision, and respondent filed a petition for review.

¶2     The Illinois Workers’ Compensation Commission (Commission) reversed the decision of

the arbitrator, finding that claimant failed to sustain her burden of proving that her injury arose

out of and in the course of her employment with respondent. On judicial review, the circuit court

of La Salle County confirmed the Commission’s decision. Thereafter, claimant filed a notice of

appeal. On appeal, claimant argues that respondent failed to properly perfect review of the

arbitrator’s decision before the Commission by seeking review of the arbitrator’s original

decision rather than the corrected decision. Alternatively, claimant argues that the Commission’s

finding that she failed to prove that she sustained an injury arising out of and in the course of her

employment was against the manifest weight of the evidence. We agree with claimant’s first

contention. Accordingly, we reverse the judgment of the circuit court, vacate the decision of the

Commission, and reinstate the corrected decision of the arbitrator.

¶3                                      I. BACKGROUND

¶4     On January 31, 2011, claimant filed an application for adjustment of claim seeking

workers’ compensation benefits for an injury she suffered to her right shoulder on November 21,

2010, which she alleged arose out of and in the course of her employment with respondent. The

claim proceeded to arbitration on May 8, 2013. The arbitrator issued a decision on August 29,

2013, finding that claimant’s injury arose out of and in the course of her employment and that

claimant’s current condition of ill-being was causally related to the injury.         The arbitrator

awarded claimant TTD benefits of $286 per week for 6 weeks (see 820 ILCS 305/8(b) (West

2010)) and PPD benefits of $286 per week for 63.25 weeks (representing 12.65% loss of the

                                                -2-
2017 IL App (3d) 150757WC


person as a whole) (see 820 ILCS 305/8(d)(2) (West 2010)). Additionally, the arbitrator ordered

respondent to pay “reasonable and necessary medical services of $34,177.75, subject to the lien

claim of the State of Illinois for expenses advanced, as provided in Section [sic] 8(a) and 8.2 of

the Act [(820 ILCS 305/8(a), 8.2 (West 2010))].”

¶5     Respondent received the arbitrator’s decision on September 13, 2013. On September 26,

2013, respondent filed a motion pursuant to section 19(f) of the Act (820 ILCS 305/19(f) (West

2012)) to recall the arbitrator’s decision to correct a clerical error. Specifically, respondent

requested a recall of the arbitrator’s decision and a clarification regarding the amount of medical

expenses payable. Respondent asserted that the language of the arbitrator’s decision regarding

the award of medical bills was confusing as to the amount payable by respondent under the

award. Respondent maintained that the amount of medical expenses payable under the award

was $5,163.20, the total amount paid by the Illinois Department of Public Aid, as the remaining

charges were adjusted by the medical providers. On October 7, 2013, the arbitrator granted

respondent’s request for recall under section 19(f) of the Act (820 ILCS 305/19(f) (West 2012)).

On October 9, 2013, the arbitrator issued a corrected decision. The corrected decision ordered

respondent to pay “reasonable and necessary medical services of $5,163.20, as provided in

Section [sic] 8(a) and 8.2 of the Act [(820 ILCS 305/8(a), 8.2 (West 2012))].” On November 5,

2013, respondent filed a petition for review of the arbitrator’s decision. The petition requested

the Commission “to review the arbitration decision for this case filed on 8-29-13 and received on

9-13-13.”

¶6     On August 20, 2014, the Commission entered an order reversing the arbitrator’s decision.

The Commission determined that claimant failed to prove that she sustained an injury arising out

of and in the course of her employment with respondent. Thereafter, claimant sought judicial

                                               -3-
2017 IL App (3d) 150757WC


review. The circuit court of La Salle County confirmed the decision of the Commission. This

appeal ensued.

¶7                                         II. ANALYSIS

¶8     On appeal, claimant argues that the Commission lacked jurisdiction over this matter

because respondent failed to properly perfect review of the arbitrator’s decision before the

Commission by seeking review of the arbitrator’s original decision rather than the corrected

decision. 1 Alternatively, claimant argues that the Commission’s finding that she failed to prove

that she sustained injuries arising out of and in the course of her employment with respondent

was against the manifest weight of the evidence. Respondent contends that the Commission

properly exercised jurisdiction over this case because it (respondent) filed a timely petition for

review after it received the arbitrator’s corrected decision. On the merits, respondent argues that

the Commission’s decision must be affirmed because the Commission’s finding that claimant

failed to prove that she sustained an injury arising out of and in the course of her employment

with respondent was not against the manifest weight of the evidence.

¶9     Initially, we note that although claimant raises the jurisdictional issue for the first time

before this court, we may address the matter, for the lack of subject-matter jurisdiction may be

raised at any time.       Millennium Knickerbocker Hotel v. Illinois Workers’ Compensation


       1
           Prior to briefing, claimant filed a “Petition to Dismiss the Appeal to the Appellate Court

and Petition to Adopt the Arbitrator’s Decision Awarding Benefits.” We entered an order taking

the motion with the case, allowing the parties to address the jurisdictional issue in their

respective briefs. Because the parties address their respective positions in their briefs, and we

decide the issue in this disposition, we now deny the petition as moot.


                                                 -4-
2017 IL App (3d) 150757WC


Comm’n, 2017 IL App (1st) 161027WC, ¶ 17; Jones v. Industrial Comm’n, 335 Ill. App. 3d 340,

343 (2002); Campbell v. White, 187 Ill. App. 3d 492, 504 (1989).

¶ 10   While Illinois courts are courts of general jurisdiction and are presumed to have subject-

matter jurisdiction, this presumption does not apply to workers’ compensation proceedings. See

Residential Carpentry, Inc. v. Kennedy, 377 Ill. App. 3d 499, 502 (2007); Sprinkman & Sons

Corp. of Illinois v. Industrial Comm’n, 160 Ill. App. 3d 599, 601 (1987). Rather, on appeal from

a decision of the Commission, the circuit court obtains subject-matter jurisdiction only if the

appellant complies with the statutorily-mandated procedures set forth in the Act. See Residential

Carpentry, Inc., 377 Ill. App. 3d at 502. “[T]o vest the courts with jurisdiction to review

Commission decisions, strict compliance with the provisions of the Act is necessary and must

affirmatively appear in the record.” Illinois State Treasurer v. Workers’ Compensation Comm’n,

2015 IL 117418, ¶ 15; see also PPG Industries, Inc. v. Industrial Comm’n, 91 Ill. 2d 438, 442-43

(1982) (requiring strict compliance with provisions of the Act related to review of the arbitrator’s

decision); Northwestern Steel & Wire Co. v. Industrial Comm’n, 37 Ill. 2d 112, 115 (1967)

(noting that the right of review of the arbitrator’s decision is entirely statutory and that the

procedural steps with respect to perfecting this right must be followed strictly).

¶ 11   Under the Act, an arbitrator’s decision becomes the final decision of the Commission

unless a petition for review is filed by either party within 30 days after the receipt of the

arbitrator’s decision. 820 ILCS 305/19(b) (West 2012). Further, section 19(f) of the Act

provides in relevant part as follows:

       “[T]he Arbitrator or the Commission may on his or its own motion, or on the motion of

       either party, correct any clerical error or errors in computation within 15 days after the

       date of receipt of any award by such Arbitrator or any decision on review of the

                                                -5-
2017 IL App (3d) 150757WC


       Commission and shall have the power to recall the original award on arbitration or

       decision on review, and issue in lieu thereof such corrected award or decision. Where

       such correction is made the time for review herein specified shall begin to run from the

       date of the receipt of the corrected award or decision.” 820 ILCS 305/19(f) (West 2012).

Thus, where an arbitrator corrects a decision upon a motion for recall, a party must file a petition

for review within 30 days after the receipt of the arbitrator’s corrected decision. 820 ILCS

305/19(b), 19(f) (West 2012); Residential Carpentry, Inc., 377 Ill. App. 3d at 503 (noting that

where a correction is made pursuant to section 19(f) of the Act, the time for review begins to run

from the date of the receipt of the corrected award); Campbell-Peterson v. Industrial Comm’n,

305 Ill. App. 3d 80, 84 (1999) (same). If the party fails to file the petition for review within the

specified time, the arbitrator’s decision “shall become the decision of the Commission and in the

absence of fraud shall be conclusive.” 820 ILCS 305/19(b) (West 2012); Garcia v. Industrial

Comm’n, 95 Ill. 2d 467, 469 (1983) (“Since neither [the employee] nor her employer filed a

petition for review of the corrected decision, it became the decision of the Commission without

review and is ‘conclusive’ of the dispute between the parties.”); Smalley Steel Ring Co. v. Illinois

Workers’ Compensation Comm’n, 386 Ill. App. 3d 993, 995 (2008). At issue in this case is

whether respondent properly perfected review of the arbitrator’s decision before the

Commission.

¶ 12   Instructive to our analysis is Campbell-Peterson, 305 Ill. App. 3d 80. In that case, the

arbitrator filed a decision on September 27, 1996, denying the employee benefits. The parties

received the decision on October 22, 1996. On October 24, 1996, the employer filed a motion to

correct the arbitrator’s decision based on a “clerical/computer error” that omitted certain portions

of the decision it received from the arbitrator concerning entitlement to TTD benefits. On

                                               -6-
2017 IL App (3d) 150757WC


October 29, 1996, the employee filed a petition for review of the arbitrator’s September 27,

1996, decision. Thereafter, the arbitrator granted the employer’s motion to correct, and, on

January 15, 1997, the arbitrator issued a corrected decision, which the employee received on

January 24, 1997. The employee did not file a petition for review with the Commission from the

corrected decision. In December 1997, the Commission determined that it lacked jurisdiction

over the employee’s case due to his failure to perfect review following the issuance of the

arbitrator’s corrected decision. Accordingly, the Commission dismissed the employee’s claim.

¶ 13   On appeal, the employee argued that the corrections made to the arbitrator’s original

decision were technical, were not made for the purpose of correcting an error or inconsistency,

did not materially affect the rights of the parties, and were made only for the purpose of

providing the employer with a “clean copy” of the initial decision. Under these circumstances,

the employee maintained that strict compliance with the section 19(f) requirement of filing a

petition for review from a corrected decision was unnecessary and that no purpose would be

frustrated in allowing his initial petition for review to stand.     In rejecting the employee’s

position, we emphasized that strict compliance with section 19(f) is required, explaining:

               “In the instant case, the goal and purpose of section 19(f), i.e., notice to the

       Commission and the parties, was not satisfied, considering that the Commission had not

       shown claimant’s claim as a pending matter.

               Importantly, claimant acknowledged that two versions of the arbitrator’s original

       decision were issued. When the employer realized that the original arbitrator’s decision it

       received omitted certain portions concerning entitlement to temporary total disability

       benefits, it had no way of knowing which version of the arbitrator’s decision was

       received by claimant.     This inconsistency warranted correction in order to prevent

                                               -7-
2017 IL App (3d) 150757WC


         confusion. Therefore, we believe that the clerical error made in issuing the arbitrator’s

         original decision was not merely technical but, instead, was substantial.

                    The fact that claimant filed a petition for review from the arbitrator’s original

         decision is irrelevant. The language of section 19(f) is clear: where, as here, a correction

         is made for a clerical error ***, the time for review *** begins to run from the date of the

         receipt of the corrected award or decision. Claimant failed to comply with section 19(f)

         when he omitted filing a petition for review within 15 days of the arbitrator’s

         January 15, 1997, corrected decision.

                    In adhering to strict compliance with section 19(f), we conclude that the

         Commission correctly determined that it lacked jurisdiction over claimant’s case due to

         his failure to perfect review following the issuance of the arbitrator’s corrected decision,

         and its dismissal of claimant’s claim was proper.” Campbell-Peterson, 305 Ill. App. 3d

         at 84. 2

¶ 14     More recently, in Schulz v. Forest Preserve District of Cook County, 344 Ill. App. 3d 658

(2003), which claimant cites in support of her argument, we reinforced the notion that strict

compliance with section 19(f) is required. In Schulz, the arbitrator filed a decision on June 29,

2001, finding that the employee sustained a compensable injury.             On July 17, 2001, the

employee filed a petition to recall stating that her name was misspelled in the caption of the case

and requesting the error be corrected. On July 26, 2001, the employer filed a petition for review


         2
             As noted above, sections 19(b) and 19(f) now require a petition for review to be filed

within 30 days after receipt of the corrected decision. See 820 ILCS 305/19(b), 19(f) (West

2012).


                                                   -8-
2017 IL App (3d) 150757WC


of the arbitrator’s decision dated June 29, 2001. The arbitrator filed a corrected decision on July

27, 2001.   The employer did not file a petition for review from the arbitrator’s corrected

decision. On October 11, 2001, the employee filed a motion to dismiss employer’s petition for

review. The Commission granted the employee’s motion, finding that it lacked jurisdiction over

the case due to the employer’s failure to file a petition for review after the arbitrator issued the

corrected decision. The circuit court confirmed the Commission’s decision, and the employer

appealed.

¶ 15   On appeal, the employer argued that it substantially complied with section 19(f) of the

Act by filing a petition for review of the arbitrator’s original decision and that substantial

compliance is sufficient. Schulz, 344 Ill. App. 3d at 660. We disagreed. Citing Campbell-

Peterson, 305 Ill. App. 3d at 84, we held that section 19(f) requires strict compliance to perfect

an appeal. Schulz, 344 Ill. App. 3d at 661-62. Furthermore, we determined that the goal and the

purpose of the statute, i.e., notice to the Commission and the parties, was not satisfied as a result

of the employer’s failure to file a petition for review within 30 days of the arbitrator’s corrected

decision. Schulz, 344 Ill. App. 3d at 662.

¶ 16   In the present case, respondent too failed to strictly comply with the requirements of

section 19(f). Although respondent filed a petition for review within 30 days of receipt of the

arbitrator’s corrected decision, the petition requests review of the arbitrator’s original decision.

However, because the Commission issued a corrected decision, the original decision was not a

final, appealable decision. See Garcia, 95 Ill. 2d at 469 (“The claimant’s petition for review of

the original decision was without effect because the issuance of the corrected decision made the

original decision a nullity.”); International Harvester v. Industrial Comm’n, 71 Ill. 2d 180, 186

(1978) (noting that where a party files a petition to correct pursuant to section 19(f) of the Act,

                                                -9-
2017 IL App (3d) 150757WC


the Commission’s decision is not final until the Commission determines whether or not to correct

such errors); Residential Carpentry, Inc., 377 Ill. App. 3d at 503 (noting that an appeal from a

decision of the Commission which is commenced prior to the resolution of a motion to correct is

premature). Moreover, respondent never filed a petition requesting review of the arbitrator’s

corrected decision within the statutorily-required period. Respondent’s failure to file a petition

for review from the arbitrator’s corrected decision divested the Commission of jurisdiction to

consider respondent’s appeal. Schulz, 344 Ill. App. 3d at 661-62; Campbell-Peterson, 305 Ill.

App. 3d at 84.

¶ 17   Respondent nevertheless maintains that the Commission had jurisdiction to review the

arbitrator’s decision.   Respondent contends that Schulz is distinguishable.       According to

respondent, Schulz and the cases cited therein illustrating the requirement of strict compliance

(including Campbell-Peterson) involved situations where no petition for review was filed within

30 days after the date of the corrected decision. Here, in contrast, respondent argues that it was

“within strict compliance of Section 19 of the Act” by filing a petition for review within 30 days

after the arbitrator’s corrected decision.    Respondent further asserts that it “substantially

complied in the form of the petition for review, except for a typographical error in the dates of

the decision.”

¶ 18   We do not dispute that Schulz and Campbell-Peterson are factually distinguishable on the

ground cited by respondent. However, the import of those cases is that the Act requires strict

compliance with the requirements for filing a petition for review of the arbitrator’s decision to

the Commission. By requesting review of the arbitrator’s original decision rather than the

corrected decision, respondent has not strictly complied with the Act. Stated differently, in

contravention of sections 19(b) and 19(f) of the Act (820 ILCS 305/19(b), 19(f) (West 2012)),

                                              - 10 -
2017 IL App (3d) 150757WC


respondent failed to seek review of the arbitrator’s corrected decision within 30 days after the

date of that decision. Moreover, we disagree with respondent’s characterization of the error as a

mere “typographical error.”

¶ 19   A “typographical error” or “scrivener’s error” has been defined as “a clerical error

resulting from a minor mistake or inadvertence when writing or when copying something on the

record, including typing an incorrect number.” In re Marriage of Crecos, 2015 IL App (1st)

132756, ¶ 17. Thus, in Crecos, the appellant’s notice of appeal sought review of orders entered

September 24, 2013, and July 27, 2013. However, no orders were actually entered on either of

those dates, and the notice of appeal should have referenced the dates of September 24, 2012,

and July 26, 2013. The Crecos court found that the incorrect dates on the notice of appeal

constituted a mere scrivener’s error and did not create a fatal defect. Crecos, 2015 IL App (1st)

132756, ¶ 17. Similarly, in Shafer v. Illinois Workers’ Compensation Comm’n, 2011 IL App

(4th) 100505WC, a case cited by respondent, the employer sought review of the arbitrator’s

decision in two cases. The petition for review incorrectly identified one of the case numbers as

07-WC-46127, instead of 07-WC-56127.           This court concluded that the Commission had

jurisdiction to address the appeal because the incorrect case number constituted a “clerical,

typographical error” consisting of “one incorrect digit in the second case number.” Shafer, 2011

IL App (4th) 100505WC, ¶ 31. While acknowledging that the Act requires strict compliance

with the statute conferring jurisdiction upon the Commission, we also pointed out that the Act

did not prescribe any specific requirements regarding the form of a petition for review and the

petition for review at issue did not involve the failure to comply with a specific, express statutory

requirement for review. Shafer, 2011 IL App (4th) 100505WC, ¶ 32.



                                               - 11 -
2017 IL App (3d) 150757WC


¶ 20   Here, in contrast, the date on respondent’s petition for review does not consist merely of

an error in “form” or a “scrivener’s error” such as one incorrect number in the year or day of the

order being appealed. Rather, it references a non-final order entered on an entirely different date.

More significant, section 19(f) expressly provides that, where the arbitrator issues a corrected

decision, the time for review “shall begin to run from the date of the receipt of the corrected

award or decision.” 820 ILCS 305/19(f) (West 2012). Thus, unlike Shafer, respondent failed to

comply with a specific, express statutory requirement for review. Under these circumstances, we

cannot characterize the alleged error as “a minor mistake or inadvertence when writing or when

copying something on the record.”

¶ 21   Respondent asserts that to reverse the decision of the Commission because of a

“technicality” would put form over substance and violate the spirit of the law that the Act should

be liberally construed.   As noted above, however, the error in this case was more than a

scrivener’s error and to allow it to stand would ignore not only the requirement that the Act be

strictly construed, but the express language of section 19(f) of the Act (820 ILCS 305/19(f)

(West 2012)) as well. Respondent also asserts that the goal and purpose of the statute, i.e., notice

to the Commission and the parties, was satisfied. However, given that the petition for review

references the date of the arbitrator’s original decision instead of the date of the arbitrator’s

corrected decision, we cannot say that the petition for review adequately notified the opposing

party and the Commission regarding which decision was being appealed. See Schulz, 344 Ill.

App. 3d at 662; Campbell-Peterson, 305 Ill. App. 3d at 84.

¶ 22   In short, respondent failed to file a petition for review to the Commission within 30 days

after the arbitrator issued his corrected decision. As a result, the Commission lacked jurisdiction

to consider respondent’s petition for review and the arbitrator’s corrected decision became the

                                               - 12 -
2017 IL App (3d) 150757WC


decision of the Commission. Accordingly, we reverse the judgment of the circuit court, vacate

the decision of the Commission, and reinstate the corrected decision of the arbitrator. See

Garcia, 95 Ill. 2d at 469 (noting that since the Commission was without jurisdiction to review

the corrected decision, the circuit court also lacked jurisdiction).

¶ 23                                    III. CONCLUSION

¶ 24    For the reasons set forth above, we reverse the judgment of the circuit court of La Salle

County, vacate the decision of the Commission, and reinstate the corrected decision of the

arbitrator.

¶ 25    Judgment of the circuit court of LaSalle County reversed; Decision of the Commission

vacated; and arbitrator’s corrected decision reinstated.




                                                - 13 -